Name: Council Directive 93/93/EEC of 29 October 1993 on the masses and dimensions of two or three-wheel motor vehicles
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  organisation of transport;  land transport
 Date Published: 1993-12-14

 Avis juridique important|31993L0093Council Directive 93/93/EEC of 29 October 1993 on the masses and dimensions of two or three-wheel motor vehicles Official Journal L 311 , 14/12/1993 P. 0076 - 0082COUNCIL 93/93/EEC DIRECTIVE of 29 October 1993 on the masses and dimensions of two or three-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles(1) , Having regard to the proposal from the Commission(2) , In cooperation with the European Parliament(3) , Having regard to the opinion of the Economic and Social Committee(4) , Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; whereas the measures necessary for its operation should be adopted; Whereas with regard to their masses and dimensions, in each Member State two or three-wheel vehicles must display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute barrier to trade within the Community; Whereas those barriers to the operation of the internal market may be removed if the same requirements are adopted by all the Member States in place of their national rules; Whereas it is necessary to draw up harmonized requirements concerning the masses and dimensions of two or three-wheel motor vehicles in order to enable the type-approval and component type-approval procedures laid down in Directive 92/61/EEC to be applied for each type of such vehicle; Whereas, given the scale and impact of the action proposed in the sector in question, the Community measures covered by this Directive are necessary, indeed essential, to achieve the aim in view, which is to establish Community vehicle type-approval; whereas that aim cannot be adequately achieved by the Member States individually; Whereas the provisions of this Directive should not oblige those Member States which do not allow two-wheel motor vehicles on their territory to tow a trailer to amend their rules, HAS ADOPTED THIS DIRECITVE: Article 1 This Directive together with its Annex shall apply to the masses and dimensions of all types of vehicle as defined in Article 1 of Directive 92/61/EEC. Article 2 The procedure for the granting of component type-approval in respect of the masses and dimensions of a type of two or three-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 92/61/EEC. Article 3 Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC(5) . Article 4 1. Member States shall adopt and publish the provisions necessary to comply with this Directive before 1 May 1993. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. From the date mentioned in paragraph 1 Member States may not, for reasons connected with masses and dimensions, prohibit the initial entry into service of vehicles which conform to this Directive. They shall apply the provisions referred to in paragraph 1 as from 1 November 1995. 3. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 19 October 1993. For the Council The President R. URBAIN (1) OJ No L 225, 10. 8. 1992, p. 72. (2) OJ No C 293, 9. 11. 1992, p. 1. (3) OJ No C 337, 21. 12. 1992, p. 104 and Decision of 27 October 1993 (not yet published in the Official Journal). (4) OJ No C 73, 15. 3. 1993, p. 22. (5) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ No L 42, 23. 2. 1970, p. 1), Directive as last amended by Directive 92/53/EEC (OJ No L 225, 10. 8. 1992, p. 1). ANNEX DEFINITIONS, GENERAL AND SPECIFIC REQUIREMENTS 1. DEFINITIONS For the purposes of this Directive. 1.1. length means the distance between two vertical planes perpendicular to the longitudinal plane of the vehicle and tangent to the front and rear of the vehicle, respectively. All components of the vehicle and, in particular, any fixed component extending towards the front or rear (bumpers, mudguards, ect.) must be included within those two planes; 1.2. width means the distance between two planes parallel to the longitudinal plane of the vehicle and tangent to the vehicle on either side of that plane. All parts of the vehicle and, in particular, all fixed components extending sideways must be included within those two planes, with the exception of the rear view mirror(s); 1.3. height means the distance between the plane supporting the vehicle and a parallel plane tangent to the upper part of the vehicle. All fixed components of the vehicle must be included within those two planes, with the exception of the rear view mirror(s); 1.4. longitudinal plane means a vertical plane running parallel to the straight-ahead direction of travel of the vehicle; 1.5. unladen mass means the mass of vehicle ready for normal use and equipped as follows: - additional equipment required solely for the normal use under consideration, - complete electrical equipment, including the lighting an light-signalling devices supplied by the manufacturer, - instruments and devices required by the laws under which the unladen mass of the vehicle has been measured, - the appropriate amounts of liquids in order to ensure the proper operation of all parts of the vehicle. NB: the fuel and the fuel/oil mixture are not included in the measurement, but components such as the battery acid, the hydraulic fluid, the coolant and the engine oil must be included; 1.6. mass in running order means the unladen mass to which the mass of the following components is added: - fuel: tank filled to at least 90 % of the capacity stated by the manufacturer, - additional equipment normally supplied by the manufacturer in addition to that needed for normal operation (tool kit, luggage carrier, windscreen, protective equipment, etc). NB: in the case of a vehicle operating with a fuel/oil mixture: (a) when the fuel and oil are pre-mixed the word 'fuel' must be interpreted as meaning a pre-mixture of fuel and oil this type; (b) when the fuel and oil are put in separately the word 'fuel' must be interpreted as meaning only the petrol. In this case, the oil is already included in the measurement of the unladen mass; 1.7. mass of the rider by convention, it is taken to be a round figure of 75 kg; 1.8. technically permissible maximum mass means the mass calculated by the manufacturer for specific operating conditions, taking account of factors such as the strength of the materials, loading capacity of the tyres, etc.; 1.9. maximum payload declared by the manufacturer means the load obtained by subtracting the mass defined in paragraph 1.6, with the mass of the rider (defined in paragraph 1.7), from the mass definded in paragraph 1.8. 2. GENERAL REQUIREMENTS The following requirements must be met during checks: 2.1. the dimensions must be measured with the vehicle at its unladen mass and its tyres inflated to the pressure recommended by the manufacturer for the unladen mass; 2.2. the vehicle must be in a vertical position and the wheels in a position corresponding to travel in a straight line; 2.3. all the wheels of the vehicle must be borne by the supporting plane, with the exception of any spare wheel. 3. SPECIFIC REQUIREMENTS 3.1. Maximum dimensions 3.1.1. The maximum dimensions authorized for two, three or four-wheel motor vehicles are as follows: 3.1.1.1. - length: 4,00 m, 3.1.1.2. - width: 1,00 m for two-wheel mopeds, 2,00 m for other vehicles, 3.1.1.3. - height: 2,50 m. 3.2. Maximum masses 3.2.1. The maximum mass for two-wheel motor vehicles is the technically permissible mass declared by the manufacturer. 3.2.2. The maximum unladen masses for three or four-wheel motor vehicles are as follows: 3.2.2.1. three-wheel motor vehicles: 270 kg for mopeds; 1 000 kg for tricycles (no account is taken of the mass of traction batteries for electric vehicles); 3.2.2.2. four-wheel motor vehicles: 350 kg - light quadricycles; 400 kg - quadricycles other than light for transport of persons; 550 kg - quadricycles other than light for transport of goods (no account is taken of the mass of traction batteries for electric vehicles). 3.2.3. The maximum payloads declared by the manufacturer for three or four-wheel motor vehicles are as follows: 3.2.3.1. three-wheel mopeds: 300 kg; 3.2.3.2. light quadricycles: 200 kg; 3.2.3.3. tricycles: 3.2.3.3.1. for transport of goods: 1 500 kg; 3.2.3.3.2. for transport of persons: 300 kg; 3.2.3.4. quadricycles, other than light: 3.2.3.4.1. for transport of goods: 1 000 kg; 3.2.3.4.2. for transport of persons: 200 kg; 3.2.4. two, three or four-wheel motor vehicles can be authorized to tow a mass declared by the manufacturer not exceeding 50 % of the unladen mass of the vehicle. Appendix 1 Information document in respect of the masses and dimensions of a type of two or three-wheel motor vehicle (to be attached to the application for component type-approval where this is submitted separately from the application for vehicle type-approval) Order No (assigned by the applicant): . The application for component type-approval in respect of the masses and dimensions of a type of two or three-wheel motor vehicle must contain the information set out Annex II to Directive 92/61/EEC: - under Part A, sections: - 0.1, - 0.2, - 0.4 to 0.6, - 1.2, - 2.1 to 2.5, - under Part C, section 1.2.1. Appendix 2 Name of administration Component type-approval certificate in respect of the masses and dimensions of a type of two or three-wheel motor vehicle MODEL Report No . by technical service . date . Component type-approval No .Extension No . 1. Trade mark or name of vehicle: . 2. Type of vehicle: . 3. Manufacturer's name and address: . . 4. Name and address of manufacturer's representative (if any): . . 5. Date vehicle submitted for test: . 6. Component type-approval granted/refused(1) . 7. Place: . 8. Date: . 9. Signature . (1) Delete as appropriate.